Exhibit 10.1

FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED

CREDIT AND SECURITY AGREEMENT

THIS FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AND SECURITY
AGREEMENT (the “Fourth Amendment”), dated November 20, 2007, is entered into by
and between SRI/SURGICAL EXPRESS, INC., a Florida corporation (“Borrower”),
WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association (“Wachovia”)
and LASALLE BANK NATIONAL ASSOCIATION, a national banking association
(“LaSalle,” and together with Wachovia, the “Banks”);

W I T N E S S E T H:

WHEREAS, the Borrower and the Banks have previously entered into the Second
Amended and Restated Credit and Security Agreement, dated as of June 21, 2005 as
amended by that certain Amendment to the Second Amended and Restated Credit and
Security Agreement, dated as of May 8, 2006, the Second Amendment to Second
Amended and Restated Credit and Security Agreement dated as of August 31, 2006
and the Third Amendment to Second Amended and Restated Credit and Security
Agreement dated as of June 14, 2007 (collectively, the “Agreement”);

WHEREAS, pursuant to the Agreement, the Bank have issued the Tennessee Letter of
Credit to support the Tennessee Bonds with the current termination date of
February 15, 2008 and the California Letter of Credit to support the California
Bonds with the current termination date of February 15, 2008 (the Tennessee
Letter of Credit and the California Letter of Credit, are collectively referred
as the “Letters of Credit”);

WHEREAS, the Banks have agreed to extend the applicable termination dates of the
Letters of Credit to February 15, 2009 provided that Borrower agrees to certain
amendments to the Agreement as stated in this Fourth Amendment; and

NOW, THEREFORE, in consideration of the premises, mutual covenants contained
herein and other good and valuable consideration, the Borrower and the Banks do
hereby amend the Agreement as follows:

Section 1. Section 8.9 of Agreement Inserted. The Agreement is hereby amended by
inserting the following new Section 8.9 to the Agreement:

8.8 Non-Extension of Revolving Loan Termination Date. If the Banks notify
Borrower that the Banks will not extend the current Revolving Loan Termination
Date by no later than April 1, 2008, the Borrower shall have until the first
business day of June 1, 2008 to substitute the Letters of Credit. Failure to
substitute the Letters of Credit shall be an event of default under this
Agreement, and the Banks or Collateral Agent can declare a default under the
Indenture causing a mandatory tender or purchase of the Tennessee Bonds and the
California Bonds.

 



--------------------------------------------------------------------------------

Section 2. Letter of Credit Fee. In consideration for this Fourth Amendment and
the extension of the termination dates for the Letters of Credit, the Borrower
shall pay to the applicable Bank a fee or commission at the rate of 3.00% per
annum on the amount available to be drawn under each Letter of Credit.
Section 2.4 of the Agreement shall now reflect a letter of credit fee of
3.0% per annum. The Banks shall rebate on a pro rata basis the letter of credit
fee paid in advance for that applicable yearly period if the Letters of Credit
are terminated prior to the end of such applicable yearly period.

Section 3. Effect of Modification and Amendment of Agreement. The Agreement
shall be deemed to be modified and amended in accordance with the provisions of
this Fourth Amendment to the Agreement and the respective rights, duties and
obligations of the Borrower and the Banks under the Agreement shall remain to be
determined, exercised and enforced under the Agreement subject in all respects
to such modifications and amendments in writing, and all the terms and
conditions of this Fourth Amendment to the Agreement shall be part of the terms
and conditions of the Agreement for any and all purposes. All the other terms of
the Agreement shall continue in full force and effect subject to the amendments
set forth herein.

Section 4. Representations and Warranties. The Borrower represents and warrants
to the Banks as follows:

(a) Representations and Warranties in Agreement. The representations and
warranties of the Borrower contained in the Agreement (i) were true and correct
when made, and (ii) after giving effect to this Fourth Amendment continue to be
true and correct on the date hereof (except to the extent of changes resulting
from transactions contemplated or permitted by the Agreement, as amended hereby,
and changes occurring in the ordinary course of business that singly or in the
aggregate are not materially adverse, and to the extent that such
representations and warranties relate expressly to an earlier date).

(b) Authority. The execution and delivery by the Borrower of this Fourth
Amendment and the performance by the Borrower of all of its agreements and
obligations under this Fourth Amendment within its corporate authority, have
been duly authorized by all necessary corporate action and do not and will not:
(i) contravene any provision of its charter documents or any amendment thereof;
(ii) conflict with, or result in a breach of any material term, condition or
provision of, or constitute a default under or result in the creation of any
mortgage, lien, pledge, charge, security interest or other encumbrance upon any
of its respective property under any agreement, deed of trust, indenture,
mortgage or other instruments to which it is a party or by which any of its
properties are bound including, without limitation, any of other agreements;
(iii) violate or contravene any provision of any law, statute, rule or
regulation to which the Borrower is subject or any decree, order or judgment of
any court or governmental or regulatory authority, bureau, agency or official
applicable to the Borrower; (iv) require any waivers, consents or approvals by
any of its creditors which have not been obtained; or (v) require any approval,
consent, order, authorization or license by, or giving notice to, or taking any
other action with respect to, any governmental or regulatory authority or agency
under any provision of any law.

 

2



--------------------------------------------------------------------------------

(c) Enforceability of Obligations. This Fourth Amendment and the Agreement, as
amended hereby, constitute the legal, valid and binding obligations of the
Borrower enforceable against the Borrower in accordance with their respective
terms, provided that: (i) enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws of general application
affecting the rights and remedies of creditors; and (ii) the availability of the
remedies of specific performance and injunctive relief may be subject to the
discretion of the court before which any proceedings for such remedies may be
brought.

Section 5. Counterparts. This Fourth Amendment to the Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original,
but all of which together shall constitute one and the same instrument.

Section 6. Governing Law. This Fourth Amendment to the Agreement shall be
construed in accordance with and governed by the laws of the State of Florida.

IN WITNESS WHEREOF, the Borrower and the Banks have caused this Fourth Amendment
to the Agreement to be executed in their respective names to be hereunto by
their duly authorized representatives, all as of the date first above written.

 

THE BORROWER:

SRI/SURGICAL EXPRESS, INC.

   

THE BANKS:

WACHOVIA BANK, NATIONAL ASSOCIATION

By:   /s/ Wallace D. Ruiz     By:   /s/ Heather M. Devenbeck  

Name: Wallace D. Ruiz

Title: Sr. Vice President & CFO

     

Name: Heather M. Devenbeck

Title: Senior Vice President

    LASALLE BANK NATIONAL ASSOCIATION       By:   /s/ Kimberly A. Bruce        

Name: Kimberly A. Bruce

Title: First Vice President

 

3